WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $150.
The sole ground for reversal is the contention that the evidence is insufficient to sustain the conviction.
Police Officer Weaver identified appellant as the driver of a 1959 Oldsmobile whom he arrested on the day in question. He testified that he heard tires scraping and looking in his rear view mirror saw a 1959 Oldsmobile “hit the curb and swerve back on the other side of the street and he came back to the other side passing me and he hit the curb again and I saw he was going to bounce into me and I hit the brakes.He did come across in front of me, barely missing the * * * car I was driving and he went all the way across Memorial Drive and he whipped it back and almost turned the car over.”
Officer Weaver further testified that appellant was alone in the Oldsmobile; that he smelled alcohol when he went up to appellant’s car after it stopped; that he asked appellant if he had been drinking and appellant said he had been drinking some beer; that he observed appellant and he “was staggering and his *371speech was slurred and his eyes were glassy;” that he had seen intoxicated persons and that appellant was intoxicated.
Appellant denied that he was intoxicated and offered a witness who had been with him shortly before his arrest who testified that appellant was sober. Appellant denied that he told the officer he had been drinking beer. It was appellant’s testimony, ' and that of his witness, that he had consumed two bourbon and water highballs.
The jury resolved the disputed issue as to appellant’s state of sobriety against him and we find the evidence sufficient to support the jury’s findings.
The judgment is affirmed.